815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, the Financial Welfare Act, and theFederal Assistance Program, Plaintiffs-Appellants,v.The STATE OF KENTUCKY and Representative Larry Hopkins,Defendants-Appellees.
No. 86-5083.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, District Judge.*

ORDER

2
This pro se plaintiff appeals from a district court memorandum, opinion and order which dismissed his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
In the complaint, the plaintiff alleged that a report concerning "street people" in Lexington, Kentucky which was submitted to the federal government contained libelous material.  On appeal, the plaintiff alleged that 28 U.S.C. Sec. 86 was violated since he was charged usurious interest, and that the defendants have distorted his credit.  The plaintiff also alleges on appeal that his reputation was damaged when the defendants stated that he was a "sexual harasser" and that the defendants caused his dismissal from his employment.  The plaintiff is precluded from raising these issues on appeal since he failed to raise them in the district court.  Bailey v. Chattem, Inc., 684 F.2d 386, 391 (6th Cir. 1982).


4
A reading of the complaint reveals that the complaint is frivolous.  The plaintiff can prove no set of facts which would entitle him to relief.  28 U.S.C. Sec. 1915(d);  Malone v. Colyer, 710 F.2d 258, 261 (6th Cir. 1983).


5
The plaintiff has filed a motion for a hearing and a "motion to provide plaintiff possession of Salvation Army ...."  Since this Court is affirming the order of the district court, these motions are denied as moot.


6
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Davis S. Porter, Senior Judge, U.S. DistriCt Court for the Southern District of Ohio, sitting by designation